Title: Thomas Jefferson to William Short, 20 August 1814
From: Jefferson, Thomas
To: Short, William


          Dear Sir  Monticello Aug. 20. 14.
          Since my short letter by mr Rives I have to acknolege the reciept of your
			 two favors of June 9. & July 30. a few
			 days before the last came to hand I had written to Colo Monroe & prayed him  to name a day in the autumn (when the fall of the leaves shall have rendered a survey in the woods practicable) and to procure an engagement from Champe Carter to attend and let us have a surveyor and arbitrators on the spot to settle the questioned boundary. th I delayed answering your last letter in the hope that he might, in the instant of recieving my letter write to me off-hand. having failed to do this the time of his answering is too indefinite
			 to postpone further the giving you the present state & prospect of the business which you desire.
          The state of the case is this. John Carter, eldest son of the family sold to Monroe, bounding him ‘on the South by a run on the Eastern side of Dick’s plantation, & running thence to the source of the sd run.’ but no line was actually  marked or examined by either party. it is said that John Carter had no right to sell but that Champe from family considerations concluded to acquiesce. I do not know that this fact is true, having it only from neighborhood report.
			 Champe afterwards sold
			 to you, and attended us in surveying & marking the line. ascending the run far above Dick’s plantation, it
			 forked each run being equally large & extending nearly to the top of the
			 mountain,
			 but the Southern branch something the nearest. we knew nothing of the line specified in Monroe’s deed, but mr Carter professing to know it & to lead the surveyor, started from the fork and run a straight line between the two branches to the top of the mountain, thus dividing the
			 interval which the two branches rendered doubtful; but not a word of any doubt was then expressed; I presumed he knew what was right, and was doing it.
			 Colo Monroe, sometime after his return from Europe mentd to me in conversation that the line as run between you & him by mr Carter was, as he had been informed questionable, but he could not then explain to me how: nor did I ever learn how
			 till after the sale to Higgenbotham. indeed from the continued silence on the subject I believed the claim dropped till I recieved a line from Higgenbotham informing me mr Hay had notified him of it, and Colo M. soon afterwards called on me, shewed his deed, and explained to me for the first time the nature of his claim. we
			 agreed that mr Carter should be desired to attend, that we would take two
			 neighbors as arbitrators, go on the land and settle the question on view. the topics of your right are these. 1. I. if Champe Carter’s confirmation of John’s sale were necessary to supply the defect of title, then the demarcation of the line which he made in person was a declaration of the precise extent to which he did confirm.
			 II. the
			 run which was made the boundary to it’s source, branching by the way, and each branch being equally entitled to be considered as the run whose source was to decide, neither could claim exclusively to be called Dick’s run; the compromise made by mr Carter by running the line
			 between them was a fair one, and after an acquiescence of 21. years, and that length of actual & adverse possession in you, ought to be considered as satisfactory to the parties; and
			 especially
			 when no effective step had been taken to maintain a contrary claim till after the land had been long notified as for sale & a sale a sale actually made. the delay of the settlement has been entirely rested with the other party. Price, who knows the two branches, thinks there may be about 25. acres between them, one half of which only is within the actual line.
          Next as to the prospect. on closing this letter I shall write to John Carter, who lives in Amherst, for information as to his right, and his idea of the boundary, & if his information is of consequence I shall either get his deposition taken by consent of
			 parties, or require his personal attendance as a witness. I must press upon Colo Monroe the fixing a day when he can attend, and some one to act for him, if he does not attend. Champe Carter I suppose will readily agree to be bound if he does not attend. the m I should have been very confident of finishing this at Monroe’s next visit, for he is anxious to finish it but that the call of Congress the 19th of Sep. will render his attendance difficult. if so, I will endeavor to prevail on him to appoint some one here to act for him; for his personal presence must cannot be of much importance.
               
          I think the downfall of Bonaparte a great blessing for Europe, which never could have had peace while he was in power. every national society there also will be restored to their antient limits, and to the kind of government, good or bad, which they chuse. I believe the restoration of the Bourbons is the only point on which France could be rallied, and that their re-establishment is better for that country than civil wars whether they should be a peaceable nation under a fool or a warring one under a military despot of genius. to us alone this brings misfortune. it
			 rids of all other enemies a tyrannical nation, fully armed, and deeply embittered by the wrongs they have done us. they may greatly distress individuals in their circumstances; but the soil and
			 the
			 men will remain unconquerable by them, and drinking deeper daily an a more deadly, unquenchable and everlasting hatred to them. how much less money would it cost to them, and pain to us, to nourish mutual affections & mutual interests & happiness. but the destructive passions seem to have been implanted in man, as one of the obstacles to
			 his too great
			 multiplication. while we are thus gnawed however by national hatreds we retire with delight into the bosom of our individual friendships in the full feeling of which I salute you affectionately.
          Th:
            Jefferson
        